EXHIBIT 10.1

 

 

 

 




ASSET PURCHASE AGREEMENT




Among







SEEN ON TV, LLC







and







MARY BETH GEARHART (formerly FASANO)

(SELLER)







and







TV GOODS, INC.







and







AS SEEN ON TV, INC.

(BUYER)







Dated as of June 22, 2012







 

 

 








--------------------------------------------------------------------------------

TABLE OF CONTENTS




 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

ARTICLE II PURCHASE AND SALE

6

Section 2.1

Purchase and Sale of Assets

6

Section 2.2

Excluded Assets

6

Section 2.3

Assumed Liabilities

7

Section 2.4

Excluded Liabilities

7

Section 2.5

Purchase Consideration

8

Section 2.6

Allocation of Purchase Price

9

Section 2.7

Delivery Agreement and Payments to SOTV

10

Section 2.8

Transfer of Purchased Assets

10

ARTICLE III EXECUTION

10

Section 3.1

Execution

10

Section 3.2

Closing Deliverables

10

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

11

Section 4.1

Organization and Qualification of Seller

11

Section 4.2

Authority of Seller

11

Section 4.3

No Conflicts; Consents

11

Section 4.4

Material Contracts

12

Section 4.5

Title to Purchased Assets

12

Section 4.6

Intellectual Property

12

Section 4.7

Legal Proceedings; Governmental Orders

13

Section 4.8

Compliance With Laws; Permits

13

Section 4.9

Taxes

13

Section 4.10

Brokers

14

Section 4.11

Shares

14

Section 4.12

Full Disclosure

15

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

15

Section 5.1

Organization of Buyer

15

Section 5.2

Authority of Buyer

15

Section 5.3

No Conflicts; Consents.

16

Section 5.4

SEC Filings

16

Section 5.6

Sufficiency of Payment

16

ARTICLE VI COVENANTS

16

Section 6.1

Non-competition; Non-solicitation

16

Section 6.2

Governmental Approvals and Consents

18

Section 6.3

Books and Records

19

Section 6.4

Public Announcements

19

Section 6.5

Bulk Sales Laws

20

Section 6.6

Transfer Taxes.

20

Section 6.7

Tax Clearance Certificates

20

Section 6.8

Further Assurances

20








--------------------------------------------------------------------------------




ARTICLE VII PAYMENT CONDITIONS

20

Section 7.1

Conditions to Obligations of All Parties

20

Section 7.2

Conditions to Obligations of Buyer

21

Section 7.3

Conditions to Obligations of Seller

22

ARTICLE VIII INDEMNIFICATION

23

Section 8.1

Survival

23

Section 8.2

Indemnification By Seller

23

Section 8.3

Indemnification By Buyer

24

Section 8.4

Certain Limitations

24

Section 8.5

Third Party Claims

25

Section 8.6

Settlement of Third Party Claims

26

Section 8.7

Direct Claims

26

Section 8.8

Cooperation.

27

Section 8.9

Payments

27

Section 8.10

Tax Treatment of Indemnification Payments

27

Section 8.11

Effect of Investigation

27

Section 8.12

Exclusive Remedies

27

ARTICLE IX MISCELLANEOUS

28

Section 9.1

Expenses

28

Section 9.2

Notices

28

Section 9.3

Interpretation.

29

Section 9.4

Headings

29

Section 9.5

Severability

29

Section 9.6

Entire Agreement

29

Section 9.7

Successors and Assigns

29

Section 9.8

No Third-party Beneficiaries

29

Section 9.9

Amendment and Modification; Waiver

30

Section 9.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

30

Section 9.11

Specific Performance

31

Section 9.12

Counterparts

31




 





--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 15,
2012, by and among TV Goods, Inc., a Florida corporation (“TVG”) and As Seen on
TV, Inc., a Florida corporation (formerly known as H & H Imports, Incorporated
(“HNHI”)) (“ASTV”), TVG and ASTV are collectively referred to below as (“Buyer”)
and Seen on TV, LLC, a Delaware limited liability company (“SOTV”) and Mary Beth
Gearhart (formerly Fasano), a Florida resident  (“Gearhart”).  SOTV and Gearhart
are collectively referred to below as “Seller.”  Buyer and Seller are referred
to collectively herein as the “Parties.”

 

 

RECITALS:

 

WHEREAS, Seller is engaged in marketing products through the Internet (the
“Business”);

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
from Seller, all the intellectual property assets associated with the Business,
subject to the terms and conditions set forth herein;

 

WHEREAS, TVG and Seller entered into a Binding Letter Agreement on May 27, 2011,
a copy of which is attached hereto as Exhibit “A” setting forth the agreement of
the Parties with respect to the acquisition of intellectual property assets and
related matters (the “Letter Agreement”);

 

WHEREAS, the Letter Agreement provided that the Parties would enter into final
documents incorporating the agreements set forth in the Letter Agreement and
other matters; and

 

WHEREAS, the Parties have agreed to revise certain provisions of the Letter
Agreement relating inter alia to the ownership of certain intellectual property
assets.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

 

ARTICLE I

DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 





1







--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.6.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“ASTV” has the meaning set forth in the preamble.

 

“Bill of Sale” has the meaning set forth in Section 3.2(a)(iii).

 

“Business” has the meaning set forth in the recitals.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Basket Exclusions” has the meaning set forth in Section 8.4(a).

 

“Buyer Certificate” has the meaning set forth in Section 7.3(g).

 

“Buyer Indemnitees” has the meaning set forth in Section 8.2.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Delivery” has the meaning set forth in Section 2.7.

 

“Delivery Agent” has the meaning set forth in Section 2.7.

 

“Direct Claim” has the meaning set forth in Section 8.5(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars or $”  means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Exchange Act” has the meaning set forth in Section 5.4.

 





2







--------------------------------------------------------------------------------

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“Execution” has the meaning set forth in Section 3.1.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Gearhart” has the meaning set forth in the preamble.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“HNHI” has the meaning set forth in the preamble.

 

“Indemnified Party” has the meaning set forth in Section 8.5.

 

“Indemnifying Party” has the meaning set forth in Section 8.5.

 

“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the Laws of any jurisdiction throughout the world: (a)
trademarks, service marks, trade names, brand names, logos, trade dress and
other proprietary indicia of goods and services, whether registered,
unregistered or arising by Law, and all registrations and applications for
registration of such trademarks, including intent-to-use applications, and all
issuances, extensions and renewals of such registrations and applications; (b)
internet domain names, whether or not trademarks, registered in any generic top
level domain by any authorized private registrar or Governmental Authority; (c)
original works of authorship in any medium of expression, whether or not
published, all copyrights (whether registered, unregistered or arising by Law),
all registrations and applications for registration of such copyrights, and all
issuances, extensions and renewals of such registrations and applications; (d)
confidential information, formulas, designs, devices, technology, know-how,
research and development, inventions, methods, processes, compositions and other
trade secrets, whether or not patentable; and (e) patented and patentable
designs and inventions, all design, plant and utility patents, letters patent,
utility models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications.

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Gearhart or SOTV used in or necessary for the conduct of the Business as set
forth on Section 2.1 of the Disclosure Schedules.

 





3







--------------------------------------------------------------------------------

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

 

“Knowledge of Seller or Seller's Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Seller, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Letter Agreement” has the meaning set forth in the recitals.

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance
providers;  provided, however,  that “Losses” shall not include punitive
damages, except in the case of fraud or to the extent actually awarded to a
Governmental Authority or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business, (b) the
value of the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Effect” shall not include any event, occurrence, fact,
condition, or change, directly or indirectly, arising out of or attributable to:
(i) any changes, conditions or effects in the United States economies or
securities or financial markets in general; (ii) changes, conditions or effects
that generally affect the industries in which the Business operates; (iii) any
change, effect or circumstance resulting from an action required or permitted by
this Agreement, except pursuant to Section 4.3 and Section 6.7; or (iv)
conditions caused by acts of terrorism or war (whether or not declared);
provided further, however, that any event, occurrence, fact, condition, or
change referred to in clauses (i), (ii) or (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect has occurred or
could reasonably be expected to occur to the extent that such event, occurrence,
fact, condition, or change has a disproportionate effect on the Business
compared to other participants in the industries in which the Business operates.

 

“Material Contracts” has the meaning set forth in Section 4.4(a).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 





4







--------------------------------------------------------------------------------

“Post-Payment Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

 

“Pre-Payment Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Purchase Price” has the meaning set forth in Section 2.5.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Restricted Business” means the sale of products through any form of electronic,
television and traditional retailing methods to the extent that such sale of
products is in competition with the business activities of TVG.  The parties
agree to consult to determine what business activities are appropriate, and TVG
shall not unreasonably withhold its approval for a new business venture by Mary
Beth Gearhart if that business is not in competition with TVG.  The mere
existence of a web site to promote a business, shall not, by itself, be deemed
to be reflective of a Restricted Business.

 

“Restricted Period” has the meaning set forth in Section 6.1(a).

 

“Securities Act” has the meaning set forth in Section 2.5(c).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Basket Exclusions” has the meaning set forth in Section 8.4(b).

 

“Seller Certificate” has the meaning set forth in Section 7.2(h).

 

“Seller Indemnitees” has the meaning set forth in Section 8.3.

 

“Shares” has the meaning set forth in Section 2.5(b).

 

“SOTV” has the meaning set forth in the preamble.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 





5







--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the Continental United States.

 

“Third Party Claim” has the meaning set forth in Section 8.5(a).

 

“Transaction Documents” means this Agreement, the Bill of Sale, the Disclosure
Schedules and the other agreements, instruments and documents required to be
delivered on or before the Closing Date.

 

“TVG” has the meaning set forth in the preamble.

 

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.1

Purchase and Sale of Assets.  Subject to the terms and conditions set forth
herein, Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase from Seller, free and clear of any Encumbrances, all of
Seller's right, title and interest in, to and under all of the Intellectual
Property Assets, properties and rights of every kind and nature, whether
personal or mixed, wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which relate to, or are used or held
for use in connection with, the Business, as set forth on Section 2.1 of the
Disclosure Schedules, owned by Gearhart and SOTV (collectively, the “Purchased
Assets”).

 

(a)

all rights to any Actions of any nature available to or being pursued by Seller
to the extent related to the Purchased Assets or the Assumed Liabilities,
whether arising by way of counterclaim or otherwise;

 

(b)

all of Seller's rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

 

Section 2.2

Excluded Assets.  Notwithstanding the foregoing, the Purchased Assets shall not
include any assets other than the Intellectual Property Assets, including the
following assets (collectively, the “Excluded Assets”):

 

(a)

Contracts that are not assigned to the Buyer (the “Excluded Contracts”);

 

(b)

the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate
organization of Seller;

 

(c)

accounts receivable not otherwise due to Buyer by way of its acquisition of the
Purchased Assets and cash on hand; and

 

(d)

the rights which accrue or will accrue to Seller under the Transaction
Documents.

 





6







--------------------------------------------------------------------------------



Section 2.3

Assumed Liabilities.  Buyer shall not assume any Liabilities of Seller.

 

Section 2.4

Excluded Liabilities.  Notwithstanding the provisions of Section 2.3 or any
other provision in this Agreement to the contrary, Buyer shall not assume and
shall not be responsible to pay, perform or discharge any Liabilities of Seller
or any of its Affiliates of any kind or nature whatsoever other than the Assumed
Liabilities (the “Excluded Liabilities”). Seller shall, and shall cause each of
its Affiliates to, pay and satisfy in due course all Excluded Liabilities which
they are obligated to pay and satisfy. Without limiting the generality of the
foregoing, the Excluded Liabilities shall include, but not be limited to, the
following:

 

(a)

any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
other Transaction Documents and the transactions contemplated hereby and
thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others;

 

(b)

any Liability for (i) Taxes of Seller (or any stockholder or Affiliate of
Seller) or relating to the Business, the Purchased Assets or the Assumed
Liabilities for any Pre-PaymentTax Period; (ii) Taxes that arise out of the
consummation of the transactions contemplated hereby other than sales tax on the
Purchased Assets, if any; or (iii) other Taxes of Seller (or any stockholder or
Affiliate of Seller) of any kind or description (including any Liability for
Taxes of Seller (or any stockholder or Affiliate of Seller) that becomes a
Liability of Buyer under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or Law);

 

(c)

any Liabilities relating to the ongoing nature of Seller’s business:

 

(d)

any Liabilities relating to or arising out of the Excluded Assets;

 

(e)

any Liabilities in respect of any pending or threatened Action arising out of,
relating to or otherwise in respect of the operation of the Business or the
Purchased Assets to the extent such Action relates to such operation on or prior
to the Closing Date;

 

(f)

any product Liability or similar claim for injury to a Person or property which
arises out of or is based upon any express or implied representation, warranty,
agreement or guaranty made by Seller, or by reason of the improper performance
or malfunctioning of a product, improper design or manufacture, failure to
adequately package, label or warn of hazards or other related product defects of
any products at any time manufactured or sold or any service performed by
Seller;

 

(g)

any recall, design defect or similar claims of any products manufactured or sold
or any service performed by Seller;

 

(h)

any Liabilities of Seller arising under or in connection with any Benefit Plan
providing benefits to any present or former employee of Seller;

 

(i)

any Liabilities of Seller for any present or former Employees, agents or
independent contractors of Seller, including, without limitation, any
Liabilities associated with any claims for wages or other benefits, workers'
compensation, severance, retention, termination or other payments;

 





7







--------------------------------------------------------------------------------



(j)

any environmental Claims, or Liabilities under environmental laws, to the extent
arising out of or relating to facts, circumstances or conditions existing on or
prior to the Closing Date or otherwise to the extent arising out of any actions
or omissions of Seller;

 

(k)

any trade accounts payable of Seller;

 

(l)

any Liabilities of the Business;

 

(m)

any Liabilities to indemnify, reimburse or advance amounts to any officer,
director, employee or agent of Seller (including with respect to any breach of
fiduciary obligations by same), except for indemnification of same pursuant to
Section 8.3 as Seller Indemnitees;

 

(n)

any Liabilities under the Excluded Contracts or any other Contracts, including
Intellectual Property Licenses, (i) which are not validly and effectively
assigned to Buyer pursuant to this Agreement; (ii) which do not conform to the
representations and warranties with respect thereto contained in this Agreement;
or (iii) to the extent such Liabilities arise out of or relate to a breach by
Seller of such Contracts prior to the Closing Date;

 

(o)

any Liabilities associated with debt, loans or credit facilities of Seller
and/or the Business owing to financial institutions; and

 

(p)

any Liabilities arising out of, in respect of or in connection with the failure
by Seller or any of its Affiliates to comply with any Law or Governmental Order.

 

Section 2.5

Purchase Consideration.  The aggregate purchase price to be paid by Buyer for
the Purchased Assets (the “Purchase Price”) shall be payable to Seller, or any
third party designee of Seller, in cash and stock of ASTV, as follows:

 

(a)

On the Closing Date, Buyer will pay to Seller One Million Five Hundred Sixty
Thousand Dollars ($1,560,000).

 

(b)

As part of the consideration for the Purchased Assets, HNHI previously issued to
Seller and its designees, Five Million (5,000,000) unregistered shares of common
stock of HNHI (all shares issued to Seller by either HNHI or to be issued to
Seller by ASTV shall be referred to as “Shares”).  Subsequent to the issuance of
the Shares, ASTV, in October, 2011, undertook a one-for-twenty reverse stock
split.  Accordingly, Seller, as of the Closing Date, owns Two Hundred Fifty
Thousand (250,000) Shares.  A new stock certificate for such post-reverse stock
split Shares will be issued and delivered on the Closing Date upon submission to
Buyer of the pre-split certificate.  Buyer acknowledges and agrees that the
250,000 Shares referenced in this Section 2.5(b) of this Agreement, having been
held for more than one year since issue, are now unrestricted and freely
transferrable as of the Closing Date.

 

(c)

On the Closing Date, ASTV will deliver to Seller Two Hundred Fifty Thousand
(250,000) new Shares in such denominations as agreed by the parties.  Those
Shares will be subject to a one-year lock-up agreement in the form attached
hereto as Exhibit “B.”

 

(d)

Seller may designate certain persons to receive directly a portion of its Shares
described in paragraphs (b) and (c) above.  Those persons shall agree in writing
that they shall be obligated to treat those Shares in the same manner in which
Shares are treated under this Agreement, including but not limited to, the sale
provisions hereof, and that they shall promptly communicate any sale of such
Shares and the appropriate sale information to Seller, who shall promptly
transmit that information to Buyer.  All other transfers of Seller’s Shares
shall be in accordance with applicable state and federal securities laws.

 





8







--------------------------------------------------------------------------------



(e)

On the Closing Date, ASTV will deliver to Seller Two Hundred Fifty Thousand
(250,000) new Warrants at an exercise price of Sixty-Four Cents ($.64) for a
period of three (3) years from the Closing Date.  The Warrants shall be subject
to piggy-back registration rights.

 

(f)

Buyer previously has paid to Seller Fifty Thousand Dollars ($50,000) in cash or
other immediately available funds.

 

(g)

Commencing not later than April 1, 2012, and for each of the succeeding four
years, Buyer shall contribute in the names of SOTV/Gearhart the amount of Ten
Thousand Dollars ($10,000) per year, for a total contribution of Fifty-Thousand
Dollars ($50,000), to The Moffitt Cancer Center in Tampa, Florida.  Seller
acknowledges that payment of $10,000 of this amount previously has been made to
The Moffitt Cancer Center.

 

(h)

Buyer also previously issued to Seller, or its designee, One Million (1,000,000)
warrants to acquire additional shares of ASTV, at an exercise price equal to
Thirty-five Cents ($.35), exercisable at any time and with an expiration date
five (5) years from the date of issue.  Following the one for twenty reverse
stock split, that grant shall constitute Fifty Thousand (50,000) warrants to
acquire Shares at an exercise price reduced to One Dollar ($1.00) each for a
period of five (5) years from the new issue date.

 

(i)

The Parties agree that the shares of common stock can be sold in accordance with
Rule 144 of the Securities Act subject to the lock-up Agreement attached as
Exhibit B.  If ASTV undertakes a registration of its shares with the U.S.
Securities and Exchange Commission, Seller shall have “piggy-back registration
rights” with respect to its Shares.

 

(j)

Notwithstanding any other provision of this Agreement, from the Closing Date
through December 31, 2014 and if Seller continues to own during that time at
least 250,000 Shares that it has received under the terms of this Agreement,
Seller shall have anti-dilution protection on all of its Shares that it has
received or will receive pursuant to this Agreement.  If any shares of common
stock of ASTV are issued by ASTV during that time frame, Seller shall be issued
additional Shares to maintain its proportional ownership in ASTV.  The foregoing
anti-dilution protection shall not apply to the issuance of Shares pursuant to
the exercise of any warrants that have been issued by ASTV to the Closing Date.

 

Section 2.6

Allocation of Purchase Price.  Seller and Buyer agree that the Purchase Price
shall be allocated among the Purchased Assets for all purposes (including Tax
and financial accounting) as shown on Schedule 2.6 of the Disclosure Schedules
(the “Allocation Schedule”).  Buyer and Seller shall cooperate in the
preparation of the Allocation Schedule prior to the Closing Date. The Allocation
Schedule shall record that all URLs included in the Purchased Assets are being
transferred from Gearhart.  Buyer and Seller shall file all Tax Returns
(including amended returns and claims for refund) and information reports in a
manner consistent with the Allocation Schedule.

 





9







--------------------------------------------------------------------------------



Section 2.7

Delivery Agreement and Payments to SOTV.  Buyer recognizes that SOTV presently
is a party to that certain Delivery Agent Commerce Platform Agreement, effective
as of October 15, 2010, by and between SOTV and Delivery Agent, Inc.
(“Delivery”) a ten year agreement (the “Delivery Agreement”) pursuant to which
Delivery agreed to pay SOTV a minimum of Five Hundred Thousand Dollars
($500,000) per year through 2011 and $350,000 in 2012.  On the Closing Date, the
Delivery Agreement shall be assigned to Buyer, and Buyer shall be entitled to
receive all future Delivery payments.  Accrued but unpaid Delivery payments due
to Seller will be paid on the Closing Date to Seller by Buyer and Buyer will
receive the $87,500 Q2 payment from Delivery directly.  All future Delivery
payments shall be made directly to Buyer.  Under the terms of the Delivery
Agreement, Delivery had the first right to acquire the Purchased Assets.  SOTV
represents and warrants that no other person or entity has a right to the
Purchased Assets, and that SOTV is able to enter into this Agreement for the
Purchased Assets.  By letter dated May 27, 2011, a copy of which is attached
hereto as Exhibit C, Delivery has waived its right of first refusal to the
Purchased Assets, and (ii) Delivery has acknowledged and agreed that Section 2.2
of the Delivery Agreement has been revised to delete the word “exclusive” from
the second line of said Section 2.2.

 

Section 2.8

Transfer of Purchased Assets.  Subject to the terms and conditions of this
Agreement, on the Closing Date, Seller shall transfer full ownership of the
Purchased Assets to Buyer or its designee.

 

 

ARTICLE III

EXECUTION

 

Section 3.1

Execution.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement shall take place
on the closing date (the “Closing Date”) established by the Buyer and Seller,
effective as of the Closing Date.  Delivery of the final Transaction Documents
shall take place by electronic transfer of executed copies between the Parties
by each Party’s counsel.

 

Section 3.2

Closing Deliverables.

 

(a)

Seller shall deliver to Buyer the following on the Closing Date:

 

(i)

the Seller Certificate

 

(ii)

a bill of sale in the form of Exhibit D hereto in form and substance
satisfactory to Buyer (the “Bill of Sale”), duly executed by Seller,
transferring the Purchased Assets to Buyer;

 

(iii)

the certificates of the Secretary or Assistant Secretary of Seller required by
Section 7.2(f) and Section 7.2(g);

 

(iv)

such other customary instruments of transfer, assumption, filings or documents,
in form and substance reasonably satisfactory to Buyer, as may be required to
give effect to this Agreement; and

 

(b)

Buyer shall deliver to Seller the following no later than the Closing Date:

 

(i)

the unpaid balance of the Purchase Price;

 





10







--------------------------------------------------------------------------------



(ii)

the Buyer Certificate;

 

(iii)

the certificates of the Secretary or Assistant Secretary of Buyer required by
Section 7.3(h) and Section 7.3(i);

 

(iv)

the Share certificates and the Warrants; and

 

 

ARTICLE IV 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller, and Gearhart, in her capacity as sole shareholder of
SOTV,  represent and warrant to Buyer that the statements contained in this
Article IV are true and correct as of the date hereof.

 

Section 4.1

Organization and Qualification of Seller.  SOTV is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has full corporate power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on the Business as currently conducted of the Disclosure Schedules sets forth
each jurisdiction in which Seller is licensed or qualified to do business, and
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the ownership of the Purchased Assets or the
operation of the Business as currently conducted makes such licensing or
qualification necessary.

 

Section 4.2

Authority of Seller.  Seller has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Seller is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its terms. When each other Transaction Document to
which Seller is or will be a party has been duly executed and delivered by
Seller (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms.

 

Section 4.3

No Conflicts; Consents.  The execution, delivery and performance by Seller of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) conflict with or result in a violation
or breach of any provision of any Law or Governmental Order applicable to
Seller, the Business or the Purchased Assets; (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, terminate, modify or cancel any
Contract or Permit to which Seller is a party or by which Seller or the Business
is bound or to which any of the Purchased Assets are subject (including any
Assigned Contract); or (d) result in the creation or imposition of any
Encumbrance on the Purchased Assets. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or any of the other Transaction Documents and the
consummation of the transactions contemplated.

 





11







--------------------------------------------------------------------------------



Section 4.4

Material Contracts.

 

(a)

Section 4.4 of the Disclosure Schedules lists all Contracts relating to
Intellectual Property set forth in Section 4.4 of the Disclosure Schedules,
being “Material Contracts”):

 

(b)

Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. None of Seller or, to Seller's Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer. There are no material disputes pending or threatened under
any Contract included in the Purchased Assets.

 

Section 4.5

Title to Purchased Assets.  Seller has good and valid title to all of the
Purchased Assets. All such Purchased Assets are free and clear of Encumbrances.

 

Section 4.6

Intellectual Property.

 

(a)

Section 4.6(a) of the Disclosure Schedules lists all (i) Intellectual Property
Registrations and (ii) Intellectual Property Assets that are not registered but
that are material to the operation of the Business. All required filings and
fees related to the Intellectual Property Registrations have been timely filed
with and paid to the relevant Governmental Authorities and authorized
registrars, and all Intellectual Property Registrations are otherwise in good
standing. Seller has provided Buyer with true and complete copies of file
histories, documents, certificates, office actions, correspondence and other
materials related to all Intellectual Property Registrations.

 

(b)

Seller owns exclusively all right, title and interest in and to the Intellectual
Property Assets, free and clear of Encumbrances. Seller is in full compliance
with all legal requirements applicable to the Intellectual Property Assets and
Seller's ownership and use thereof.

 

(c)

Section 4.6(c) of the Disclosure Schedules lists all Intellectual Property
Licenses. Seller has provided Buyer with true and complete copies of all such
Intellectual Property Licenses. All such Intellectual Property Licenses are
valid, binding and enforceable between Seller and the other parties thereto, and
Seller and such other parties are in full compliance with the terms and
conditions of such Intellectual Property Licenses.

 





12







--------------------------------------------------------------------------------



(d)

The Intellectual Property Assets and Intellectual Property Licenses as currently
or formerly owned, licensed or used by Seller or proposed to be used by Buyer,
and the conduct of the Business as currently and formerly conducted by Seller
and proposed to be conducted by Buyer have not, do not and will not infringe,
violate or misappropriate the Intellectual Property of any Person. Seller has
not received any communication, and no Action has been instituted, settled or,
to Seller's Knowledge, threatened that alleges any such infringement, violation
or misappropriation, and none of the Intellectual Property are subject to any
outstanding Governmental Order.

 

(e)

Section 4.6(e) of the Disclosure Schedules lists all licenses, sublicenses and
other agreements pursuant to which Seller grants rights or authority to any
Person with respect to any Intellectual Property Assets or Intellectual Property
Licenses. Seller has provided Buyer with true and complete copies of all such
agreements. All such agreements are valid, binding and enforceable between
Seller and the other parties thereto, and Seller and such other parties are in
full compliance with the terms and conditions of such agreements. No Person has
infringed, violated or misappropriated, or is infringing, violating or
misappropriating, any Intellectual Property Assets.

 

Section 4.7

Legal Proceedings; Governmental Orders.

 

(a)

There are no Actions pending or, to Seller's Knowledge, threatened against or by
Seller (a) relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

(b)

There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Business.

 

Section 4.8

Compliance With Laws; Permits.

 

(a)

Except as set forth in Section 4.8(a) of the Disclosure Schedules, Seller has
complied, and is now complying, with all Laws applicable to the conduct of the
Business as currently conducted or the ownership and use of the Purchased
Assets.

 

(b)

All Permits required for Seller to conduct the Business as currently conducted
or for the ownership and use of the Purchased Assets have been obtained by
Seller and are valid and in full force and effect. All fees and charges with
respect to such Permits as of the date hereof have been paid in full. Section
4.8(b) of the Disclosure Schedules lists all current Permits issued to Seller
which are related to the conduct of the Business as currently conducted or the
ownership and use of the Purchased Assets, including the names of the Permits
and their respective dates of issuance and expiration. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
Permit set forth in 4.8(b) of the Disclosure Schedules.

 

Section 4.9

Taxes.

 

(a)

All Tax Returns with respect to the Business required to be filed by Seller for
any Pre-Closing Date Tax Period have been, or will be, timely filed. Such Tax
Returns are, or will be, true, complete and correct in all respects. All Taxes
due and owing by Seller (whether or not shown on any Tax Return) have been, or
will be, timely paid.

 





13







--------------------------------------------------------------------------------



(b)

Seller has withheld and paid each Tax required to have been withheld and paid in
connection with amounts paid or owing to any Employee, independent contractor,
creditor, customer, shareholder or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

 

(c)

There are no Encumbrances for Taxes upon any of the Purchased Assets nor, to
Seller's Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

 

(d)

Seller is not, and has not been, a party to, or a promoter of, a “reportable
transaction” within the meaning of Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b).

 

Section 4.10

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of Seller.

 

Section 4.11

Shares.  Seller represents and warrants as follows with respect to the
acquisition of Shares:

 

(a)

Seller will acquire the Shares solely for Seller’s own account, as principal,
for investment purposes, and not with a view to, or for resale in connection
with, any distribution or underwriting of the Shares or any rights to purchase
the Shares.  Seller understands and agrees that (i) no state or federal agency
has passed, or will pass, upon the Shares or made any finding or determination
as to the fairness of the Shares as an investment, (ii) the Shares have not
been, and will not be, registered under either the Securities Act, or any state
securities laws, (iii) the Shares can be offered for sale, sold, assigned,
pledged, hypothecated, or otherwise transferred or encumbered only if the
transaction is registered under those laws or qualifies for any available
exemption from registration under those laws.

 

(b)

Seller believes that it has been provided with, or given reasonable access to
all material information regarding Buyer and its business affairs, business
operations, and financial condition, including all records, contracts, documents
and other information requested by Buyer to date; officers and directors of
Buyer have answered all questions asked by Seller; and Seller has carefully read
all the written information that Seller was given and was offered ample
opportunity to read all information to which Seller was provided access.

 

(c)

Seller  believes that it has been given adequate opportunity to evaluate the
Shares, including opportunities to (i) obtain any additional information
necessary to evaluate the Shares or to verify any information or representation,
contained in the written information provided to Seller by or on behalf of
Buyer, and (ii) make any other investigation that Seller considered necessary or
appropriate to evaluate the business and financial affairs and condition of the
Corporation.

 





14







--------------------------------------------------------------------------------



(d)

Seller understands that the Shares are a speculative investment and that there
are substantial risks incident to an investment in the Shares.  Seller is
knowledgeable concerning the business of Buyer and has carefully considered and
understands the risks and other factors affecting the suitability of the Shares
as an investment for Seller.

 

(e)

Management of Buyer has answered all questions asked by Seller, and they shall
have either furnished to Seller, or granted Seller full and unrestricted access
to, all records, contracts, documents, and other information requested by
Seller, with respect to the Shares, Buyer, and the business affairs, business
operations, and financial condition of Buyer.

 

(f)

Seller understands that any forecasts or projections furnished to Seller by
Buyer are only an orderly prediction of future results based on estimates and
assumptions of Buyer’s management that eventually might or might not be
substantiated and that neither Buyer nor any officer or director of Buyer
assures or guarantees in any way that the projected results will be achieved.

 

(g)

Because of Seller’s knowledge and experience in financial and business matters
generally and knowledge of Buyer and its business particularly, Seller
understands, has carefully considered and is fully able to evaluate the merits,
risks, and other factors bearing upon the suitability of the Shares as an
investment for Seller, and Seller  has been afforded adequate opportunity to
evaluate the Shares in light of those factors, Seller’s financial condition, and
Seller’s investment knowledge and experience.

 

(h)

Seller is an “Accredited Investor,” as that term is defined in Regulation D
promulgated under the Securities Act.

 

Section 4.12

Full Disclosure.  No representation or warranty by Seller in this Agreement and
no statement contained in the Disclosure Schedules to this Agreement or any
certificate or other document furnished or to be furnished to Buyer pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.

 

 

ARTICLE V 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article V are true and correct as of the date hereof.

 

Section 5.1

Organization of Buyer.  Buyer is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Florida.

 

Section 5.2

Authority of Buyer.  Buyer has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 





15







--------------------------------------------------------------------------------



Section 5.3

No Conflicts; Consents.  The execution, delivery and performance by Buyer of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Buyer; (b) conflict with or result in a violation or
breach of any provision of any Law or Governmental Order applicable to Buyer; or
(c) except as set forth in Section 5.3 of the Disclosure Schedules, require the
consent, notice or other action by any Person under any Contract to which Buyer
is a party. No consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Buyer in connection with the execution and delivery of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 5.4

SEC Filings.  Buyer represents and warrants that is is subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934 as amended (the “Exchange Act”) and has: (i) filed all required reports
under section 13 or 15(d) of the Exchange Act, as applicable, during the 12
months preceding the Closing Date, other than Form 8-K reports; and (ii)
submitted electronically and posted on its corporate Web site every Interactive
Data File  required to be submitted and posted pursuant to Rule 405 of
Regulation S-T, during the 12 months preceding the Closing Date.

 

Section 5.5

Brokers.  No broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of Buyer.

 

Section 5.6

Sufficiency of Payment.  Prior to the ASTV one for twenty reverse stock split,
Buyer delivered to Seller 5,000,000 shares of its common stock and a warrant to
purchase 1,000,000 shares of Buyer’s common stock at $.35 per share over a five
year period.

 

 

ARTICLE VI

COVENANTS

 

Section 6.1

Non-competition; Non-solicitation.

 

(a)

For the period of 36 months commencing on the Closing Date (the “Restricted
Period”), Seller shall not, and shall not permit any of its Affiliates to,
directly or indirectly, (i) engage in or assist others in engaging in the
Restricted Business in the Territory; (ii) have an interest in any Person that
engages directly or indirectly in the Restricted Business in the Territory in
any capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) cause, induce or encourage any material
actual or prospective client, customer, supplier or licensor of the Business
(including any existing or former client or customer of Seller and any Person
that becomes a client or customer of the Business after the Closing Date), or
any other Person who has a material business relationship with the Business, to
terminate or modify any such actual or prospective relationship. Notwithstanding
the foregoing, Seller may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if Seller is
not a controlling Person of, or a member of a group which controls, such Person
and does not, directly or indirectly, own five percent or more of any class of
securities of such Person.  In addition, nothing contained herein shall preclude
Seller from selling or otherwise disposing of obsolete inventory.

 





16







--------------------------------------------------------------------------------



(b)

During the Restricted Period, Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, hire or solicit any person who is offered
employment by Buyer or is or was employed in the Business during the Restricted
Period, or encourage any such employee to leave such employment or hire any such
employee who has left such employment, except pursuant to a general solicitation
which is not directed specifically to any such employees; provided, that nothing
in this Section 6.1(b) shall prevent Seller or any of its Affiliates from hiring
(i) any employee whose employment has been terminated by Buyer or (ii) after 180
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.

 

(c)

If Seller breaches, or threatens to commit a breach of, any of the provisions of
this Section 6.1(c), Buyer shall have the following rights and remedies, each of
which rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to Buyer under law or in equity:

 

(i)

the right and remedy to have such provision specifically enforced by any court
having jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach may cause irreparable injury to Buyer and that money damages
may not provide an adequate remedy to Buyer; and

 

(ii)

the right and remedy to recover from the Seller all monetary damages suffered by
Buyer as the result of any acts or omissions constituting a breach of this
Section 6.1.

 

(iii)

Seller acknowledges that the restrictions contained in this Section 6.1 are
reasonable and necessary to protect the legitimate interests of Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 6.1 should ever be adjudicated to exceed
the time, geographic, product or service or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable Law. The covenants contained in this Section
6.1 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 





17







--------------------------------------------------------------------------------



Section 6.2

Governmental Approvals and Consents.

 

(a)

Each party hereto shall, as promptly as possible, (i) make, or cause or be made,
all filings and submissions required under any Law applicable to such party or
any of its Affiliates; and (ii) use reasonable best efforts to obtain, or cause
to be obtained, all consents, authorizations, orders and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Documents. Each party shall cooperate
fully with the other party and its Affiliates in promptly seeking to obtain all
such consents, authorizations, orders and approvals. The parties hereto shall
not willfully take any action that will have the effect of delaying, impairing
or impeding the receipt of any required consents, authorizations, orders and
approvals.

 

(b)

Buyer acknowledges that is subject to the reporting requirements of Section 13
or Section 15(d) of the Exchange Act and will until at least one year after
issuance of all Shares or Warrants contemplated in this Agreement: (i) file all
required reports under section 13 or 15(d) of the Exchange Act, as applicable,
following the Closing Date, other than Form 8-K reports; and (ii) submitted
electronically and posted on its corporate Web site every Interactive Data
File  required to be submitted and posted pursuant to Rule 405 of Regulation
S-T, following the Closing Date.

 

(c)

Seller and Buyer shall use reasonable best efforts to give all notices to, and
obtain all consents from, all third parties that are described in Section 4.3
and Section 5.3 of the Disclosure Schedules.

 

(d)

Without limiting the generality of the parties' undertakings pursuant to
subsections (a) and (c) above, each of the parties hereto shall use all
reasonable best efforts to:

 

(i)

respond to any inquiries by any Governmental Authority regarding antitrust or
other matters with respect to the transactions contemplated by this Agreement or
any other Transaction Document;

 

(ii)

avoid the imposition of any order or the taking of any action that would
restrain, alter or enjoin the transactions contemplated by this Agreement or any
other Transaction Document; and

 

(iii)

in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
other Transaction Document has been issued, to have such Governmental Order
vacated or lifted.

 

(e)

All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not including any interactions between Seller or Buyer
with Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law or any disclosure containing confidential
information) shall be disclosed to the other party hereunder in advance of any
filing, submission or attendance, it being the intent that the parties will
consult and cooperate with one another, and consider in good faith the views of
one another, in connection with any such analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Each party shall give notice to the other party with respect to any
meeting, discussion, appearance or contact with any Governmental Authority or
the staff or regulators of any Governmental Authority, with such notice being
sufficient to provide the other party with the opportunity to attend and
participate in such meeting, discussion, appearance or contact.

 





18







--------------------------------------------------------------------------------



(f)

Notwithstanding the foregoing, nothing in this Section 6.2 shall require, or be
construed to require, Buyer or any of its Affiliates to agree to (i) sell, hold,
divest, discontinue or limit, before or after the Closing Date, any assets
(except for the Intellectual Property), businesses or interests of Buyer or any
of its Affiliates; (ii) any conditions relating to, or changes or restrictions
in, the operations of any such assets, businesses or interests which, in either
case, could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to Buyer of
the transactions contemplated by this Agreement and the other Transaction
Documents; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.

 

Section 6.3

Books and Records.

 

(a)

In order to facilitate the resolution of any claims made against or incurred by
Seller prior to the Closing Date, or for any other reasonable purpose, for a
period of three years after the Closing Date, Seller shall retain the Books and
Records (including personnel files) relating to periods prior to the Closing
Date in a manner reasonably consistent with the prior practices of Seller; and

 

(b)

In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing Date, or for any other reasonable purpose,
for a period of three years following the Closing Date, Seller shall:

 

(i)

retain the books and records (including personnel files) of Seller which relate
to the Business and its operations for periods prior to the Closing Date; and

 

(ii)

upon reasonable notice, afford the Buyer's Representatives reasonable access
(including the right to make, at Buyer's expense, photocopies), during normal
business hours, to such books and records relating to the Purchased Assets.

 

(c)

Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.3 where such access would violate any Law.

 

Section 6.4

Public Announcements.  Unless otherwise required by applicable Law, (based upon
the reasonable advice of counsel), no party to this Agreement shall make any
public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.  Notwithstanding the foregoing,
the Parties acknowledge that Buyer, as an affiliate of a public company, is
required by Law to disclose this Agreement in appropriate filings with the
U.S.  Securities and Exchange Commission and might be required to issue press
releases or other announcements concerning this Agreement.

 





19







--------------------------------------------------------------------------------



Section 6.5

Bulk Sales Laws.  The parties hereby waive compliance with the provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction that may otherwise
be applicable with respect to the sale of any or all of the Purchased Assets to
Buyer; it being understood that any Liabilities arising out of the failure of
Seller to comply with the requirements and provisions of any bulk sales, bulk
transfer or similar Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities.

 

Section 6.6

Transfer Taxes.  All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the other Transaction Documents
shall be borne and paid by Seller when due, except that Buyer shall be
responsible for all such taxes in the State of Florida when due. Seller shall,
at its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary), except that Buyer shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees in the State of
Florida (and Seller shall cooperate with respect thereto as necessary)..

 

Section 6.7

Tax Clearance Certificates.  If requested by Buyer, Seller shall notify all of
the taxing authorities in the jurisdictions that impose Taxes on Seller or where
Seller has a duty to file Tax Returns of the transactions contemplated by this
Agreement in the form and manner required by such taxing authorities, if the
failure to make such notifications or receive any available tax clearance
certificate (a “Tax Clearance Certificate”) could subject the Buyer to any Taxes
of Seller. If any taxing authority asserts that Seller is liable for any Tax,
Seller shall promptly pay any and all such amounts and shall provide evidence to
the Buyer that such liabilities have been paid in full or otherwise satisfied.

 

Section 6.8

Further Assurances.  Following the Closing Date, each of the parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

 

 

ARTICLE VII 

PAYMENT CONDITIONS

 

Section 7.1

Conditions to Obligations of All Parties.  The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing Date, of each of the following
conditions:

 

(a)

No Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 





20







--------------------------------------------------------------------------------



(b)

Seller shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 4.3 and Buyer shall
have received all consents, authorizations, orders and approvals from the
Governmental Authorities referred to in Section 5.3, in each case, in form and
substance reasonably satisfactory to Buyer and Seller, and no such consent,
authorization, order and approval shall have been revoked.

 

Section 7.2

Conditions to Obligations of Buyer.  The obligations of Buyer to consummate the
transactions contemplated by this Agreement shall be subject to the fulfillment
or Buyer's waiver, at or prior to the Closing Date, of each of the following
conditions:

 

(a)

The representations and warranties of Seller contained in this Agreement, the
other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects).

 

(b)

Seller shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the
other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date

 

(c)

No Action shall have been commenced against Buyer or Seller, which would prevent
the Transactions from proceeding. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

(d)

All approvals, consents and waivers that are listed on Section 4.3 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing Date.

 

(e)

From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.

 

(f)

Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.2(a).

 

(g)

Any Encumbrances relating to the Purchased Assets shall have been released in
full and Seller shall have delivered to Buyer written evidence, in form
satisfactory to Buyer in its sole discretion, of the release of such
Encumbrances.

 

(h)

Buyer shall have received a certificate, dated the Closing Date and signed by a
duly authorized officer of Seller, that each of the conditions set forth in this
Section 7.2 have been satisfied (the “Seller Certificate”).

 





21







--------------------------------------------------------------------------------



(i)

Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(j)

Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

 

(k)

Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

Section 7.3

Conditions to Obligations of Seller.  The obligations of Seller to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment or Seller's waiver, at or prior to the Closing Date, of each of the
following conditions:

 

(a)

The representations and warranties of Buyer contained in this Agreement, the
other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of Buyer contained in Section 5.1, Section 5.2 and Section 5.3 shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date.

 

(b)

Buyer shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the
other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

(c)

No injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.

 

(d)

All approvals, consents and waivers that are listed on Section 5.3 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Seller at or prior to the Closing Date.

 





22







--------------------------------------------------------------------------------



(e)

Buyer shall have delivered to Seller duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.2(b).

 

(f)

Seller shall have received a certificate, dated the Closing Date and signed by a
duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.3(a) and Section 7.3(b) have been satisfied (the “Buyer Certificate”).

 

(g)

Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(h)

Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

 

(i)

Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

 

ARTICLE VIII 

INDEMNIFICATION

 

Section 8.1

Survival.  Subject to the limitations and other provisions of this Agreement,
the representations and warranties contained herein shall survive the Closing
Date and shall remain in full force and effect until the date that is 18 months
from the Closing Date; provided, that the representations and warranties in
Section 4.1, Section 4.2, Section 4.3, Section 4.12, Section 5.1, Section 5.2
and Section 5.3 shall survive indefinitely and the representations and
warranties in Section 4.9 shall survive for the full period of all applicable
statutes of limitations (giving effect to any waiver, mitigation or extension
thereof) plus 60 days. All covenants and agreements of the parties contained
herein shall survive the Closing Date indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

 

Section 8.2

Indemnification By Seller.  Subject to the other terms and conditions of this
Article VIII, Seller shall indemnify and defend each of Buyer and its Affiliates
and their respective Representatives (collectively, the “Buyer Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:

 





23







--------------------------------------------------------------------------------



(a)

any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the other Transaction Documents or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any certificate or instrument delivered by or on behalf of Seller pursuant to
this Agreement;

 

(c)

any Excluded Asset or any Excluded Liability; or

 

(d)

any Third Party Claim based upon, resulting from or arising out of the business,
operations, properties, assets or obligations of Seller or any of its Affiliates
(other than the Purchased Assets or Assumed Liabilities) conducted, existing or
arising on or prior to the Closing Date.

 

Section 8.3

Indemnification By Buyer.  Subject to the other terms and conditions of this
Article VIII, Buyer shall indemnify and defend each of Seller and its Affiliates
and their respective Representatives (collectively, the “Seller Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of:

 

(a)

any inaccuracy in or breach of any of the representations or warranties of Buyer
contained in this Agreement or in any certificate or instrument delivered by or
on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

 

(b)

any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

 

(c)

any Assumed Liability; or

 

(d)

any Third Party Claim based upon, resulting from or arising out of the business
operations, properties, assets or obligations of Buyer or any of its Affiliates
(including the Purchased Assets or Assumed Liabilities) conducted, existing or
arising after the Closing Date.

 

Section 8.4

Certain Limitations.  The indemnification provided for in Section 8.2 and
Section 8.3 shall be subject to the following limitations:

 

(a)

Seller shall not be liable to the Buyer Indemnitees for indemnification under
Section 8.2(a) (other than with respect to a claim for indemnification based
upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 4.1, Section 4.2, Section
4.3, Section 4.9, Section 4.11 and Section 4.12 (the “Buyer Basket Exclusions”),
until the aggregate amount of all Losses in respect of indemnification under
Section 8.2(a) (other than those based upon, arising out of, with respect to or
by reason of the Buyer Basket Exclusions) exceeds .5% of the Purchase Price, in
which event Seller shall be required to pay or be liable for all such Losses
from the first dollar.

 





24







--------------------------------------------------------------------------------



(b)

Buyer shall not be liable to the Seller Indemnitees for indemnification under
Section 8.3(a) (other than with respect to a claim for indemnification based
upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Section 5.1, Section 5.2 and Section
5.3 (the “Seller Basket Exclusions”)) until the aggregate amount of all Losses
in respect of indemnification under Section 8.3(a) (other than those based upon,
arising out of, with respect to or by reason of the Seller Basket Exclusions)
exceeds .5% of the Purchase Price, in which event Buyer shall be required to pay
or be liable for all such Losses from the first dollar.

 

(c)

For purposes of this Article VIII, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

 

(d)

Indemnification Procedures.  The party making a claim under this Article VIII is
referred to as the “Indemnified Party,” and the party against whom such claims
are asserted under this Article VIII is referred to as the “Indemnifying Party.”

 




Section 8.5

Third Party Claims.  If any Indemnified Party receives notice of the assertion
or commencement of any Action made or brought by any Person who is not a party
to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than [30] calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.5(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party's right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
8.5(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 





25







--------------------------------------------------------------------------------



Section 8.6

Settlement of Third Party Claims.  Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party, except
as provided in this Section 8.5(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within [ten] days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim shall not exceed the amount of such settlement offer. If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.5(a), it shall not agree to any settlement without the written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

 

Section 8.7

Direct Claims.  Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party's
investigation by giving such information and assistance (including access to the
Indemnified Party's premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30 day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

 





26







--------------------------------------------------------------------------------



Section 8.8

Cooperation.  Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

 

Section 8.9

Payments.  Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Article VIII, the Indemnifying Party
shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to, but excluding the
date such payment has been made, at a rate per annum equal to five percent. Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, without compounding.

 

Section 8.10

Tax Treatment of Indemnification Payments.  All indemnification payments made
under this Agreement shall be treated by the parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

 

Section 8.11

Effect of Investigation.  The representations, warranties and covenants of the
Indemnifying Party, and the Indemnified Party's right to indemnification with
respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate or by reason of the Indemnified Party's
waiver of any condition set forth in Section 7.2 or Section 7.3, as the case may
be.

 

Section 8.12

Exclusive Remedies.  Subject to Section 6.1 and Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VIII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.9 shall limit any Person's right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any Person's fraudulent, criminal or intentional misconduct.

 

 





27







--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

Section 9.1

Expenses.  Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

 

Section 9.2

Notices.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the [third] day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.2):

 

If to Seller:

Seen on TV, LLC

Facsimile: 

[FAX NUMBER]

E-Mail: 

MB2@AsSeenOnTV.com

Attention:

Mary Beth Gearhart, Manager

 

With a copy to:

Harter Secrest & Emery LLP

Facsimile:

585-232-2152

E-mail: 

jcasion@hselaw.com

Attention: 

Joseph Casion

 

If to Buyer:

TV Goods, Inc.

Facsimile:

727-330-7843

E-mail: 

Kevin@tvgoodsinc.com

Attention: 

Kevin Harrington, Chairman of

 

the Board

 

With a copy to:

Lewis Brisbois Bisgaard & Smith, LLP

Facsimile:

813-739-1919

E-mail: 

sholtzman@lbbslaw.com

Attention: 

Steven Holtzman

 








28







--------------------------------------------------------------------------------




Section 9.3

Interpretation.  For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Disclosure Schedules and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

Section 9.4

Headings.  The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

Section 9.5

Severability.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 9.6

Entire Agreement.  This Agreement and the other Transaction Documents constitute
the sole and entire agreement of the parties to this Agreement with respect to
the subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the other Transaction
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 9.7

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed.  No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

Section 9.8

No Third-party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 





29







--------------------------------------------------------------------------------



Section 9.9

Amendment and Modification; Waiver.  This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

Section 9.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Florida.

 

(b)

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE
CITY OF TAMPA AND COUNTY OF HILLSBOROUGH, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(c).

 





30







--------------------------------------------------------------------------------



Section 9.11

Specific Performance.  The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy to which they are entitled at law
or in equity.

 

Section 9.12

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]











31







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

                          “SELLER”

 

 

SEEN ON TV, LLC, a Delaware limited liability company

 

By:

/s/ MB Gearhart 

 

Name:

Mary Beth Gearhart

 

Title:

Managing Member

 

 

                           “BUYER”

 

 

TV GOODS, INC., a Florida corporation

 

 

By:

/s/ Steve Rogai

 

Name:

Steve Rogai 

 

Title:

CEO

 

 

 

 

 

 

 

/s/ MB Gearhart

MARY BETH GEARHART, a Florida

Resident

 

 

 

AS SEEN ON TV, INC., a Florida Corporation

 

 

By:

/s/ Steve Rogai

 

Name:

Steve Rogai 

 

Title:

CEO

 

 

  

  








32







--------------------------------------------------------------------------------

EXHIBIT A

Binding Letter Agreement














--------------------------------------------------------------------------------

EXHIBIT B

One Year Lock up Agreement

















--------------------------------------------------------------------------------

EXHIBIT C

Delivery Waiver

















--------------------------------------------------------------------------------

EXHIBIT D

Bill of Sale


















